Dismiss and Opinion Filed January 22, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00673-CV

 HUNTER-KELSEY OF TEXAS, LLC AND STRONGHILL TEXAS, LLC,
                       Appellants
                           V.
            BAPA BROOKLYN 2004, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-20-03081-E

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Nowell
      This is an appeal from the trial court’s June 25, 2020 Order Granting

Temporary Injunction. By notice filed on January 8, 2021, appellants informed the

Court that the trial court entered an Order Granting Defendants’ Emergency Motion

to Reconsider Temporary Injunction and Dissolving Temporary Injunction on

January 4, 2021. A copy of the trial court’s January 4, 2021 order has been provided

to this Court. The order states in part: “the Order Granting Temporary Injunction

dated June 25, 2020 in this case is dissolved in full, without any exception or
reservation, and is void ab initio.” Appellants pray the case be dismissed for

mootness.

      An appeal from a temporary injunction order is rendered moot and must be

dismissed if the injunction is dissolved. See Star Med. Ctr., LLC v. Tritin Med.

Distribution, LLC, No. 05-20-00345-CV, 2020 WL 3071709, at *1 (Tex. App.—

Dallas June 10, 2020, no pet.) (mem. op.) (citing State v. Ruiz Wholesale Co., 901

S.W.2d 772, 775, 778 (Tex. App.—Austin 1995, no writ)).

      The trial court’s January 4, 2021 order dissolved the temporary injunction that

is the subject of this appeal and moots the appeal. Accordingly, we grant the motion

to dismiss and dismiss the appeal.




                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE

200673F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HUNTER-KELSEY OF TEXAS,                      On Appeal from the 101st Judicial
LLC AND STRONGHILL TEXAS,                    District Court, Dallas County, Texas
LLC, Appellants                              Trial Court Cause No. DC-20-03081-
                                             E.
No. 05-20-00673-CV          V.               Opinion delivered by Justice Nowell.
                                             Justices Molberg and Reichek
BAPA BROOKLYN 2004, LLC,                     participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 22nd day of January, 2021.




                                       –3–